Stepiiens, J.
To a suit on promissory notes tlie defendant filed a plea in which he admitted the execution of the notes sued on, but set up that after the execution of the notes he and the plaintiff entered into an agreement by the terms of which he was to work for the plaintiff dt a certain salary, and so much of such salary was to be retained at the end of each month by the plaintiff to apply as a payment on the notes sued on; that after the expiration of a year the plaintiff discharged him and thereby breached the contract; that “the new contract superseded the notes sued on and was a novation of the contract heretofore existing.” Such a plea, showing on its face that the original debt was not extinguished, and that there was no intention on the part of the parties to extinguish it, but that only the mode or method and time of payment was to be changed, failed to set up a novation, and the trial judge did not err in sustaining the general demurrer' to the plea and rendering-judgment for the plaintiff for the full amount sued for.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.